DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
This action is in response to the application filed 12/09/2021. Claims 22-37 are pending and are examined.
Information Disclosure Statement
The information disclosure statement dated 12/09/2021 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-38 of U.S. Patent No. 11232427 in view of Binder (PGPub 2004/0230535). 
It would have been obvious for a person of ordinary skill in the art at before the effective filing date to use  Binder in the device of Patent 11232427. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.


Application 17/546922 (mapped 22-29)
Patent 11232427 (mapped 32)
Claims 22-29 are rejected on the grounds of nonstatutory double patenting over claims 32-38 of Patent 11232427 and in further in view of Binder 2004/0230535).

22. (New) A method of conducting a payment transaction, comprising:
receiving, by an issuer computer of an issuer, an authorization request message in connection with a transaction, wherein the authorization request message includes data presented to a device reader from a payment device, the data identifying a payment account issued by the issuer;
determining, by the issuer computer, that an issuer update is required for the payment device; and
transmitting, by the issuer computer, an issuer update message to the payment device, wherein the issuer update message includes a script or a command to be executed on the payment device.
23. (New) The method of claim 22, wherein performing the issuer update includes one or more of setting a value of a counter, configuring a function of the payment device, enabling or disabling a function of the payment device, accessing data stored in the payment device, updating a payment application on the payment device or resetting the payment application on the payment device.
24. (New) The method of claim 22, further comprising:
generating a cryptogram for confirming an authenticity of the issuer; and
transmitting the cryptogram along with the issuer update message.
25. (New) The method of claim 24, further comprising:
receiving, by the issuer computer, an initial cryptogram from payment device; and
generating the cryptogam based on the initial cryptogram.
26. (New) The method of claim 22, wherein the issuer update is performed to complete the payment transaction.
27. (New) The method of claim 22, further comprising, prior to transmitting the message to the device reader:
processing, by the issuer computer, the transaction using the payment account issued by the issuer;
generating an authorization response message including a result of processing the transaction;
transmitting the authorization response message to the device reader; and
after the payment transaction is processed, determining, by the issuer computer, that the issuer update is required for the payment device.
28. (New) The method of claim 22, wherein the issuer update message is transmitted to the payment device via the device reader, the method further comprising:
transmitting the issuer update message to the device reader, the message including data to be transmitted to the payment device for performing the issuer update on the payment device using the device reader.
29. (New) The method of claim 22, wherein the issuer update message is transmitted from the issuer computer directly to the payment device using an over-the-air delivery process.
32.    (Previously Presented) A method of conducting a payment transaction, comprising:
detecting a presence of a device reader using a wireless communications technology of a payment device, wherein the payment device includes a contactless element that communicates and transfers data using the wireless communications technology;
receiving, by the payment device, data or a command from the device reader to trigger activation of a payment application installed on a memory of the payment device;
transferring, by the payment device, data identifying a payment account or consumer associated with the payment device for conducting a transaction;
receiving, by the payment device, a command or a script from the device reader for performing an issuer update on the payment device; and
performing the issuer update on the payment device using the device reader, wherein the issuer update transmits the data received from the issuer to the payment device.


Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-49 of U.S. Patent No. 11232427 in view of Binder (PGPub 2004/0230535)

Application 17546922 (mapped 30-37)
Patent 11232427 mapped (43-45,48)
Claims 30-37 are rejected on the grounds of nonstatutory double patenting over claims 43-49 of Patent 11232427 and in further in view of Binder et al (PGPub 2004/0230535).

30. (New) A computer of an issuer, comprising:
a processor;
a memory; and
a set of instructions stored in the memory, which when executed by the processor, cause the processor to:
receive an authorization request message in connection with a transaction, wherein the authorization request message includes data presented to a device reader from a payment device, the data identifying a payment account issued by the issuer;
determine that an issuer update is required for the payment device; and transmit an issuer update message to the payment device, wherein the issuer update message includes a script or a command to be executed on the payment device.
31. (New) The computer of claim 30, wherein performing the issuer update includes one or more of setting a value of a counter, configuring a function of the payment device, enabling or disabling a function of the payment device, accessing data stored in the payment device, updating a payment application on the payment device or resetting the payment application on the payment device.
32.  (New) The computer of claim 30, wherein the instructions, when executed by the processor, further cause the processor to:
generate a cryptogram for confirming an authenticity of the issuer, and
transmit the cryptogram along with the issuer update message.
33.  (New) The computer of claim 32, wherein the instructions, when executed by the processor, further cause the processor to:
receive an initial cryptogram from payment device; and generate the cryptogam based on the initial cryptogram.
34. (New) The computer of claim 30, wherein the issuer update is performed to complete the transaction.
35. (New) The computer of claim 30, wherein the instructions, when executed by the processor, further cause the processor to, prior to transmitting the message to the device reader:
process the transaction using the payment account issued by the issuer;
generate an authorization response message including a result of processing the transaction;
transmit the authorization response message to the device reader; and
after the transaction is processed, determine that the issuer update is required for the payment device.
36. (New) The computer of claim 30, wherein the issuer update message is transmitted to the payment device via the device reader, and wherein the instructions, when executed by the processor, further cause the processor to:
transmit the issuer update message to the device reader, the message including data to be transmitted to the payment device for performing the issuer update on the payment device using the device reader.
37.  (New) The computer of claim 30, wherein the issuer update message is transmitted from the computer directly to the payment device using an over-the-air delivery process.
43. (Previously presented) A payment device, comprising:
a processor;
a contactless element that communicates and transfers data using a wireless communications technology;
a memory storing a payment application; and
a set of instructions stored in the memory, which when executed by the processor, cause the processor to:
detect a presence of a device reader of a merchant using the wireless communications technology;
receive data from the device reader to trigger activation of the payment application;
transfer data identifying a payment account associated with the payment device for conducting a payment transaction;
after completion of the payment transaction from a holder of the payment device to the merchant, receive a script from the device reader for performing an issuer update on the payment device; and
perform the issuer update on the payment device using the device reader, wherein the issuer update is requested or required by an issuer of the payment account that transmits data to the payment device, wherein the issuer update configures a function of the payment device; and
receiving, along with the script from the device reader for performing the issuer update, a cryptogram for confirming authenticity of the issuer.
44. (Currently amended) The payment device of claim 43, wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to:
upon transferring the data identifying the payment account associated with the payment device:
receive data from the device reader to update data stored on the payment device, the updating including updating a transaction record stored on the payment device.
45. (Previously presented)  The payment device of claim 43, wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to:
prior to performance of the payment transaction, perform at least one of:
transmit data provided by an account holder of the payment account to the device reader, receive configuration settings for the payment device to permit execution of the payment transaction; and receive configuration settings for the payment application to permit execution of the payment transaction.
48. (Previously presented) | The payment device of claim 43, wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to:
launch the payment application installed on the memory of the payment device upon detecting the presence of the device reader.




Claims 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-7,9-10 of U.S. Patent No. 9824355 in view of Binder (PGPub 2004/0230535)

Application 17/546922 (mapped 22-29)
Patent 9824355 mapped (1,6-7,9-10)
Claims 22-29 are rejected on the grounds of nonstatutory double patenting over claims 1,6-7,9-10 of Patent 9824355 and in further in view of Binder (2004/0230535).

22. (New) A method of conducting a payment transaction, comprising:
receiving, by an issuer computer of an issuer, an authorization request message in connection with a transaction, wherein the authorization request message includes data presented to a device reader from a payment device, the data identifying a payment account issued by the issuer;
determining, by the issuer computer, that an issuer update is required for the payment device; and
transmitting, by the issuer computer, an issuer update message to the payment device, wherein the issuer update message includes a script or a command to be executed on the payment device.






















23. (New) The method of claim 22, wherein performing the issuer update includes one or more of setting a value of a counter, configuring a function of the payment device, enabling or disabling a function of the payment device, accessing data stored in the payment device, updating a payment application on the payment device or resetting the payment application on the payment device.
24. (New) The method of claim 22, further comprising:
generating a cryptogram for confirming an authenticity of the issuer; and transmitting the cryptogram along with the issuer update message.
25. (New) The method of claim 24, further comprising:
receiving, by the issuer computer, an initial cryptogram from payment device; and
generating the cryptogam based on the initial cryptogram.
26. (New) The method of claim 22, wherein the issuer update is performed to complete the payment transaction.
27. (New) The method of claim 22, further comprising, prior to transmitting the message to the device reader:
processing, by the issuer computer, the transaction using the payment account issued by the issuer;
generating an authorization response message including a result of processing the transaction;
transmitting the authorization response message to the device reader; and
after the payment transaction is processed, determining, by the issuer computer, that the issuer update is required for the payment device.
28. (New) The method of claim 22, wherein the issuer update message is transmitted to the payment device via the device reader, the method further comprising:
transmitting the issuer update message to the device reader, the message including data to be transmitted to the payment device for performing the issuer update on the payment device using the device reader.
29. (New) The method of claim 22, wherein the issuer update message is transmitted from the issuer computer directly to the payment device using an over-the-air delivery process.
1. (Currently Amended) A method of conducting a payment transaction, comprising:
detecting a presence of a payment device using a wireless communications technology of a device reader, wherein the payment device includes a contactless element that communicates and transfers da ta using wireless communications technology, the presence of the payment device launches a payment application installed on a memory of the payment device:
transferring, by the device reader, data or a command to the payment device to trigger activation of the payment application installed on the memory of the payment device;
receiving, by the device reader, data identifying a payment account or consumer associated with the payment device;
determining, by the device reader, that an interaction with the payment device or the consumer is required prior to a performance of the payment transaction;
determining, by the device reader, that the interaction has been performed;
after determining that the interaction has been performed, detecting the presence of the payment device using the wireless communications technology of the device reader;
 performing, by the device reader, the payment transaction;
 and receiving a message from issuer of the payment account after performing the transaction, the message including data to be transmitted to the payment device,
determining that an interaction with the payment device is required based on the received message from the issuer;
requesting that the payment device be presented to the device reader; and performing an issuer update on the payment device using the device reader, wherein the issuer update transmits the data received from the issuer to the payment device, wherein the issuer update includes identification data to confirm authenticity of the issuer.



Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11,15-16 of U.S. Patent No. 9824355 in view of Binder (PGPub 2004/0230535). 

Application 17546922 mapped (30-37)
Patent 9824355 mapped (11,15-16)
Claims 30-37 are rejected on the grounds of nonstatutory double patenting over claims 11,15-16 of Patent 9824355 and in further in view of Binder 2004/0230535).

30. (New) A computer of an issuer, comprising:
a processor;
a memory; and
a set of instructions stored in the memory, which when executed by the processor, cause the processor to:
receive an authorization request message in connection with a transaction, wherein the authorization request message includes data presented to a device reader from a payment device, the data identifying a payment account issued by the issuer;
determine that an issuer update is required for the payment device; and transmit an issuer update message to the payment device, wherein the issuer update message includes a script or a command to be executed on the payment device.
31. (New) The computer of claim 30, wherein performing the issuer update includes one or more of setting a value of a counter, configuring a function of the payment device, enabling or disabling a function of the payment device, accessing data stored in the payment device, updating a payment application on the payment device or resetting the payment application on the payment device.
32. (New) The computer of claim 30, wherein the instructions, when executed by the processor, further cause the processor to:
generate a cryptogram for confirming an authenticity of the issuer, and
transmit the cryptogram along with the issuer update message.
33. (New) The computer of claim 32, wherein the instructions, when executed by the processor, further cause the processor to:
receive an initial cryptogram from payment device; and generate the cryptogam based on the initial cryptogram.
34. (New) The computer of claim 30, wherein the issuer update is performed to complete the transaction.
35. (New) The computer of claim 30, wherein the instructions, when executed by the processor, further cause the processor to, prior to transmitting the message to the device reader:
process the transaction using the payment account issued by the issuer;
generate an authorization response message including a result of processing the transaction;
transmit the authorization response message to the device reader; and
after the transaction is processed, determine that the issuer update is required for the payment device.
36. (New) The computer of claim 30, wherein the issuer update message is transmitted to the payment device via the device reader, and wherein the instructions, when executed by the processor, further cause the processor to:
transmit the issuer update message to the device reader, the message including data to be transmitted to the payment device for performing the issuer update on the payment device using the device reader.
37. (New) The computer of claim 30, wherein the issuer update message is transmitted from the computer directly to the payment device using an over-the-air delivery process.
11.    (Previously Presented) A device reader, comprising:
a processor;
a memory ; and
a set of instructions stored in the memory, which when executed by the processor implement a method to;
detect a presence of a payment device using a wireless communications technology, wherein the payment device includes a contactless element that communicates and transfers data using wireless communications technology, the presence of the payment device launches a payment application installed on a memory of the payment device;
transfer data or a command to the payment device to trigger activation of the payment application installed on the memory of the payment device;
receive data identifying a payment account or consumer associated with the payment device;
in response to receiving the data, determine that an interaction with the payment device or the consumer is required prior to a performance of a payment transaction;
determine that the interaction has been performed;
after determining that the interaction has been performed, detect the presence of the payment device using the wireless communications technology of the device reader;
perform the payment transaction;
receive a message from issuer of the payment account after performing the transaction, the message including data to be transmitted to the payment device;
determine that an interaction with the payment device is required based on the received message from the issuer;
request that the payment device be presented to the device reader; and
perform an issuer update on the payment device by transmitting the data to the contactless element of the payment device via the wireless communications technology of the device reader, wherein the issuer update includes identification data to confirm authenticity of the issuer.

15.    (Currently Amended) The device reader of claim 11, wherein the issuer update performed on die payment device is one or more of updating a transaction record stored in the payment device or setting a counter value.
16.    (Previously Presented) The device reader of claim 11, wherein the payment device is a mobile phone.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22 - 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

 Claims 22 and 30 are drawn to a method and apparatus. Therefore, they are within the four enumerated statutory categories. Step1 : Yes.
	Step 2A:Prong One: In the instant case, claims 22 and 30 are directed to  “a method of conducting a payment transaction ”. 
Claims 22 and 30 are directed to the abstract idea of “performing transactions” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 22 and 30 recites “receiving … an authorization request message in connection with a transaction, …and  data identifying a payment account issued by the issuer; determining… that an issuer update is required … ; and transmitting … wherein the issuer update message includes a script or a command to be executed ….” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Step 2A:Prong Two: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processor ”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to the requiring authorization or authentication field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of receiving a message, determining update requirements and transmitting a message. The claim is not patent eligible.
Step 2B: When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of  receiving a message , determining update requirements and transmitting a message using computer technology (e.g. processor ). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Step  2B: No.

The dependent claims further define the abstract idea that is present in their respective independent claims 22 and 30 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 22-37 are not patent-eligible

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Binder et al (PGPub 2004/0230535).
As regards claims 22 and 30, Binder discloses (New) A method of conducting a payment transaction, receiving, by an issuer computer of an issuer, an authorization request message in connection with a transaction, wherein the authorization request message includes data presented to a device reader from a payment device, the data identifying a payment account issued by the issuer; [0065] FIG. 8 illustrates a process 710 whereby the transaction card 100 determines whether the issuing entity 108 will extend an additional balance to the transaction card 100 to enable the customer to utilize the transaction card 100 to purchase the goods or services and optionally enable the customer to use the transaction card 100 in other off-line purchases by authorizing an additional monetary amount, whether customer requested or not, for the pre-authorized amount. At step 802, the transaction card 100, through the POS terminal 102, sends the issuing entity 108 a message requesting an authorization of a pending purchase transaction and potentially an increase in the current monetary amount of the pre-authorized amount of the transaction card 100. The message sent from the transaction card 100 includes the cardholder's account number 114, the monetary value of the at least one good or service, the current value of the pre-authorized balance field, the current value of the pre-authorized limit field, the requested pre-authorized amount, the country code of the issuing country field and the country code representing the country in which the POS terminal 102 is located. Also included in this transmission to the issuing entity 108 is an authorization request cryptogram. Once the transaction card 100 transmits the appropriate information to the issuing entity 108 of the transaction card 100, the process 710 advances to step 804.
determining, by the issuer computer, that an issuer update is required for the payment device;[0033] Preferably, the communications network 106 is a telecommunication network and/or private networks. The issuing entity 108 controls the ability to replenish or renew the pre-authorized amount. The pre-authorized amount as used in this application is the difference between the "pre-authorized limit" (i.e., the maximum amount initially set by the issuer which the user can cumulatively spend using the card without going on-line and communicating with the issuer) and the "pre-authorized balance" (i.e., the amount actually spent by the cardholder without going on-line and communicating with the issuer). The pre-authorized amount therefore preferably includes a pre-authorized balance field and a pre-authorized limit field, as well as an issuing country field and/or a currency field. The issuing entity 108 maintains an underlying account which supports the pre-authorized amount. Preferably, the underlying account will have a positive balance at least equal to the maximum amount of the pre-authorized amount (i.e., pre-authorized limit) before authorizing a replenishment or renewal of the pre-authorized amount or updating the pre-authorized limit. and
transmitting, by the issuer computer, an issuer update message to the payment device, wherein the issuer update message includes a script or a command to be executed on the payment device. [0063] At step 716, the transaction card 100 executes the script message sent by the issuer and then updates the records located on the transaction card 100. Script validation is a process where the card uses a shared secret code (between the card and issuer) to validate that a message has arrived at the card unaltered from the message created by the issuer. Using this process to ensure the authenticity of the data, the transaction card 100 updates the current value of the monetary amount of the pre-authorized balance field on the transaction card 100. The current value of the monetary amount of the pre-authorized balance field is updated by increasing the current value of the monetary amount by the monetary amount charged for the goods or services at the POS terminal 102. Preferably, the transaction card 100 also writes a sales record describing the mandatory amount authorized for the goods or services, the date, and the currency to the memory unit 250 of the transaction card 100. Once the current value of the monetary amount of the pre-authorized balance field is updated, the process 700 is complete and therefore exits.
As regards claims 23 and 31, Binder discloses (New) The method of claim 22, wherein performing the issuer update includes one or more of setting a value of a counter, configuring a function of the payment device, enabling or disabling a function of the payment device, accessing data stored in the payment device, updating a payment application on the payment device or resetting the payment application on the payment device.[0040,0063]
As regards claims 24 and 32, Binder discloses (New) The method of claim 22, further comprising:
generating a cryptogram for confirming an authenticity of the issuer; and
transmitting the cryptogram along with the issuer update message.[0065]
As regards claims 25 and 33, Binder discloses (New) The method of claim 24, further comprising:
receiving, by the issuer computer, an initial cryptogram from payment device; and
generating the cryptogam based on the initial cryptogram.[0066]
As regards claims 26 and 34, Binder discloses (New) The method of claim 22, wherein the issuer update is performed to complete the payment transaction.[0063]
As regards claims 27 and 35, Binder discloses (New) The method of claim 22, further comprising, prior to transmitting the message to the device reader:
processing, by the issuer computer, the transaction using the payment account issued by the issuer;[0072]
generating an authorization response message including a result of processing the transaction;[0066]
transmitting the authorization response message to the device reader;[0065] and
after the payment transaction is processed, determining, by the issuer computer, that the issuer update is required for the payment device.[0067]
As regards claims 28 and 36, Binder discloses (New) The method of claim 22, wherein the issuer update message is transmitted to the payment device via the device reader, the method further comprising:
transmitting the issuer update message to the device reader, the message including data to be transmitted to the payment device for performing the issuer update on the payment device using the device reader.[0067]
As regards claims 29 and 37 , Binder discloses (New) The method of claim 22, wherein the issuer update message is transmitted from the issuer computer directly to the payment device using an over-the-air delivery process.[0034-0035,0049, Fig 1b]
Conclusion
Additional prior art not used in this rejection includes Loh et al (PGPub 2009/0143104).Loh discloses Wireless Smart Card And Integrated Personal Area Network, Near Field Communication And Contactless Payment System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3698